Citation Nr: 0912762	
Decision Date: 04/06/09    Archive Date: 04/15/09

DOCKET NO.  05-30 933	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for chronic residuals 
of left arm injury.

2.  Entitlement to service connection for a lung disability, 
to include as due to exposure to asbestos. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and wife




ATTORNEY FOR THE BOARD

T. Lucas, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1958 to 
September 1960.

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from a May 2004 rating decision by the St. 
Louis, Missouri, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which denied entitlement to the 
benefits currently sought on appeal.

A hearing was held in September 2008 at the RO before the 
undersigned Veterans Law Judge.  A copy of the hearing 
transcript has been associated with the claims file.

The issue of entitlement to service connection for a lung 
disability, to include as due to exposure to asbestos is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDING OF FACT

The Veteran has a congenital deformity of the left arm that 
was noted at service entry; the Veteran does not have current 
acquired left arm disability related to injury or any other 
event in service, and arthritis was not manifested within the 
first post service year.




CONCLUSION OF LAW

Chronic residuals of a left arm injury were not incurred or 
aggravated in active military service, and arthritis may not 
be presumed to have been incurred therein.  38 U.S.C.A. 
§§ 1131, 5103-5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

Upon receipt of a claim for benefits the Veterans Claims 
Assistance Act of 2000 (VCAA),  38 U.S.C.A. §§ 5100, 5102-
5103A, 5106, 5107, 5126 (West 2002),  requires VA  to notify 
the claimant and his representative, if any, of any 
information and medical and lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002) 
and 38 C.F.R. § 3.159(b) (2008).  

Specifically, the VCAA notice must inform the Veteran of any 
information and evidence that is not of record that is 
necessary to substantiate the claim; information and evidence 
that the claimant is to provide; and information and evidence 
that VA will seek to provide.  See Beverly v. Nicholson, 19 
Vet. App. 394, 403 (2005).

In correspondence dated September 2003, December 2003 and 
March 2006, the agency of original jurisdiction (AOJ) 
satisfied its duty to notify the Veteran under 38 U.S.C.A. § 
5103(a) (West 2002) and 38 C.F.R. § 3.159 (b) (2008).  
Specifically, the AOJ notified the Veteran of information and 
evidence necessary to substantiate his claim for service 
connection.  He was notified of the information and evidence 
that VA would seek to provide and the information and 
evidence that he was expected to provide.  The March 2006 
correspondence notified the Veteran of the process by which 
disability ratings and effective dates are assigned.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The March 2006 notice was delivered after the initial denial 
of the claim.  The AOJ subsequently readjudicated the claim 
based on all the evidence of record and issued a supplemental 
statement of the case (SSOC) in April 2006.  See Prickett 
v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant notification letter followed by 
readjudication of the claim, such as an SOC or SSOC, is 
sufficient to cure a timing defect).  Thus, the Veteran was 
not precluded from participating effectively in the 
processing of his claim and the late notice did not affect 
the essential fairness of the decision.  Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007).

VA has done everything reasonably possible to assist the 
Veteran with respect to his claim for benefits in accordance 
with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) 
(2008).  Service treatment records have been associated with 
the claims file.  All identified and available treatment 
records have been secured.  The Veteran has been medically 
evaluated.  

Service Connection for Left Arm Disability

The Veteran seeks service connection for chronic residuals of 
a left arm injury.  Specifically, he contends he injured his 
left arm when he jerked his hand free from the gear mechanism 
of the engine (at the time he lacerated his left index 
finger).  In general, service connection will be granted for 
disability resulting from injury or disease incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1110; 
38 C.F.R. § 3.303.  In order to establish direct service 
connection, there must be medical evidence of a current 
disability; medical or lay evidence of in-service incurrence 
or aggravation of a disease or injury; and medical evidence 
linking the current disease or injury and the current 
disability.  See 38 C.F.R. § 3.303 (2008); see also Hickson 
v. West, 12 Vet. App. 247, 253 (1999). 

Where the veteran served continuously for ninety (90) or more 
days, and if arthritis became manifest to a degree of 10 
percent or more within one year from the date of the 
veteran's termination of such service, such disease shall be 
presumed to have been incurred in service.  38 U.S.C.A. §§ 
1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2008).

A congenital defect is not an injury or disease for VA 
compensation purposes.  See 38 C.F.R. § 3.303 (2008).  

Here, the Veteran's February 1958 enlistment examination 
recorded that he had a congenital deformity of the left elbow 
and forearm.  He had 10 degrees loss of supination (palm 
faces anteriorly or in up position) of the left forearm and 
10 degrees loss of extension of the forearm at the elbow.  An 
x-ray obtained at that time did not reveal evidence of 
pathology.  

In January 1959, the Veteran's service treatment records 
reflects two treatments for an avulsion laceration to his 
left index finger.  The Veteran reported he caught his index 
finger in the gears of the engine while aboard ship.  An x-
ray was obtained to rule-out a possible fracture, and 
returned negative.  The record does not show complaints of, 
treatment for or diagnosis of a left arm disability at that 
time or at any other time in-service.  There is no evidence 
of super-imposed pathology in service.    

Post-service treatment records indicates that in June 2003, 
the Veteran requested an evaluation of his left arm at the VA 
medical center in Kansas City.  He related his complaints of 
the inability to use or move his arm to the in-service 
incident.  A VA physician recommended a nerve conduction 
study to determine the cause of the Veteran's paresis.  The 
EMG (electromyography) was performed in September 2003, with 
normal results.     

In October 2003, the Veteran was examined by a private 
physician for his left shoulder complaints.  He did not 
report significant pain, but did complain of gradual 
decreased range of motion.  The physician noted a history of 
two past shoulder injuries, including the Veteran's in-
service event claim and an unrelated injury in 1979.  
Following examination and the review of x-rays, the 
physician's impression was probable large chronic rotator 
cuff  tear.     

The Veteran was afforded a VA examination in April 2004, and 
reported pain, weakness, stiffness and being easily fatigued.  
He denied any additional injury to the left arm or shoulder 
since service.  The examiner reviewed the claims folder and 
cited to the Veteran's history of treatment for the left arm.  
X-rays showed mild to moderate degenerative changes at the AC 
joint and glenohumeral joint of the left shoulder.  The 
diagnoses included degenerative joint disease of the left 
shoulder.  Following examination and review of the claims 
folder, the examiner opined that the Veteran's current left 
shoulder disability was "not as least as likely" related to 
the in-service injury of the left index finger.  

The Veteran's remaining private treatment records reflects 
that he was diagnosed with bilateral carpal tunnel syndrome.  
There is no evidence of record to show that carpal tunnel 
syndrome is related to service.

The Veteran testified that following his in-service injury, 
he wore a sling due to the pain in his left shoulder and arm.  
(See hearing transcript, page 6).  As stated, a review of his 
service treatment records does not reveal evidence of such 
complaints in-service.  The Veteran's records show his left 
index finger laceration was treated with a sterile dressing.  
The record does not mention use of a sling or of any injury 
to the left arm or shoulder.  The Veteran also contends that 
he was diagnosed with bursitis in the 1960s.   A copy of 
those records are not in the claims file, and the earliest 
medical evidence of left arm complaints is the June 2003 
records. 

The Veteran's service treatment records in July 1960, shows 
his past medical history of a birth injury.  Apparently, the 
Veteran reported he had difficulty moving his left upper 
extremity and left leg for his first four years, and has 
continued to have occasional weakness and numbness of the 
left arm.  The Veteran testified that he "made up" the 
information he provided to the physician in July 1960 at the 
U.S. Naval Hospital in San Diego, because he was scared and 
wanted to leave the service.  (See hearing transcript, page 
24).  Regardless, the Veteran's congenital deformity was 
clearly noted at entrance.     

The Board finds that the most probative evidence addressing 
whether the Veteran has any chronic left arm disability 
related to service is the April 2004 VA examination report.  
When assessing the probative value of a medical opinion, the 
access to claims files and the thoroughness and detail of the 
opinion must be considered.  The opinion is considered 
probative if it is definitive and supported by detailed 
rationale.  See Prejean v. West, 13 Vet. App. 444, 448-9 
(2000).  Further, a review of the claims file cannot 
compensate for lack of the reasoned analysis required in a 
medical opinion, which is where most of the probative value 
of a medical opinion comes from.  "It is the factually 
accurate, fully articulated, sound reasoning for the 
conclusion, not the mere fact that the claims file was 
reviewed, that contributes probative value to a medical 
opinion."  See Nieves- Rodriguez v. Peake, No. 06-312 (U.S. 
Vet. App. Dec. 1, 2008)

The VA examiner reviewed the entire claims file and included 
a synopsis of the veteran's medical history.  He specifically 
cited to the injury to the Veteran's index finger in service 
and the resulting problems reported by the Veteran with his 
left arm and shoulder.  It was remarked that the Veteran's 
left shoulder disability was more severe on the examination 
than previously reported and that in the opinion of the 
examiner, it was not related to service, including the 
claimed left arm injury in service.  The VA opinion is 
factually accurate, fully articulated, and contains sound 
reasoning; it is clearly more probative than the Veteran's 
statements and testimony.  Therefore, the VA opinion is 
afforded significant probative value.  A clear preponderance 
of the evidence is against a finding that current left 
shoulder disability is related to active duty.  


ORDER

Service connection for chronic residuals of a left arm injury 
is denied.


REMAND

The Veteran asserts that he has chronic obstructive pulmonary 
disease (COPD) that is due to his exposure to asbestos in 
service.  Specifically, the Veteran contends that when he was 
assigned to the engine room, where he was required to make 
repairs to pipes wrapped in asbestos.  

The Veteran was afforded a VA examination in April 2006, and 
the examiner noted there was no evidence of findings 
consistent with asbestosis.  The diagnoses included chronic 
obstructive pulmonary disease.  The Veteran was treated for 
bronchitis in service and there was no mention as to whether 
any current chronic lung disease was related to active duty.  

Accordingly, the case is REMANDED for the following action:

1.  The claims folder should be returned 
to the April 2006 VA examiner to provide 
an opinion as to whether the there is a 50 
percent probability or greater that any 
current lung disability is related to 
service.  A rationale for any opinion 
offered is requested.  The entire claims 
file must be considered, and the examiner 
should reconcile any opinion with the 
STRs, the VA medical reports and the 
Veteran's private treatment records.  

2.  Thereafter, readjudicate the issue of 
service connection for a lung disability.  
If the determination remains unfavorable 
to the Veteran, he and his representative 
should be furnished a supplemental 
statement of the case which addresses all 
evidence associated with the claims file 
since the last statement of the case.  The 
Veteran and his representative should be 
afforded the applicable time period in 
which to respond. 

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 




action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


